DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: In the closest prior art, Kuang (US 2018/0221673) and Mashiach (US 2015/0112416) do not render obvious an antenna of a wireless implantable stimulator comprising a first coil formed on a first surface of a substrate, and a second coil formed on a second surface of the substrate opposite the first surface, wherein the first coil comprises a plurality of first coil turns and the second coil comprises a plurality of second coil turns, wherein the first coil turns are aligned with corresponding second coil turns, wherein first and second ends of each first coil turn are aligned with and electrically connected through the substrate to first and second ends, respectively, of a corresponding second coil turn such that the first coil turns are electrically connected in parallel to their corresponding second coil turns through the substrate. Non-obviousness is evident from Mashiach’s teaching away from such claimed subject matter, as argued persuasively by Applicant in the Remarks filed 11/30/2021, pg. 9-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anant A Gupta whose telephone number is (571)272-8088. The examiner can normally be reached Mon-Fri 9 am - 5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.G./
Anant A GuptaExaminer, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792